         Case 19-32088-KRH                          Doc 10           Filed 04/25/19 Entered 04/25/19 17:46:33        Desc Main
                                                                    Document      Page 1 of 14
                                                           UNITED STATES BANKRUPTCY COURT
                                                             EASTERN DISTRICT OF VIRGINIA


                                                                            CHAPTER 13 PLAN
                                                                          AND RELATED MOTIONS

Name of Debtor(s):                   Sherry C. White                                            Case No: 19-32088

This plan, dated         April 25, 2019         , is:

                                 the first Chapter 13 plan filed in this case.
                                 a modified Plan, which replaces the
                                   confirmed or      unconfirmed Plan dated                .

                                 Date and Time of Modified Plan Confirmation Hearing:
                                    June 5, 2019 @ 11:10 a.m.
                                 Place of Modified Plan Confirmation Hearing:
                                     Courtroom 5000 at 701 E. Broad Street. Richmond VA 23219

                       The Plan provisions modified by this filing are:


                       Creditors affected by this modification are:

1. Notices
To Creditors:
Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated. You should read this plan
carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an attorney, you may
wish to consult one.

If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
Court.
(1) Richmond and Alexandria Divisions:
The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed.
(2) Norfolk and Newport News Divisions: a confirmation hearing will be held even if no objections have been filed.
    (a) A scheduled confirmation hearing will not be convened when:
         (1) an amended plan is filed prior to the scheduled confirmation hearing; or
         (2) a consent resolution to an objection to confirmation anticipates the filing of an amended plan and the objecting
         party removes the scheduled confirmation hearing prior to 3:00 pm on the last business day before the confirmation
         hearing.
In addition, you may need to file a timely proof of claim in order to be paid under any plan.

The following matters may be of particular importance.

Debtors must check one box on each line to state whether or not the plan includes each of the following items. If an item is
checked as “Not Included” or if both boxes are checked, the provision will be ineffective if set out later in the plan.
A.        A limit on the amount of a secured claim, set out in Section 4.A which may                Included         Not included
          result in a partial payment or no payment at all to the secured creditor
B.        Avoidance of a judicial lien or nonpossessory, nonpurchase-money                          Included         Not included
          security interest, set out in Section 8.A
C.        Nonstandard provisions, set out in Part 12                                                Included         Not included

2.      Funding of Plan. The debtor(s) propose to pay the Trustee the sum of $ 1,030.00               per   month   for    60     months.
Other payments to the Trustee are as follows:

                                                                                  Page 1

     Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   Best Case Bankruptcy
         Case 19-32088-KRH                          Doc 10           Filed 04/25/19 Entered 04/25/19 17:46:33                   Desc Main
                                                                    Document      Page 2 of 14

            The total amount to be paid into the Plan is $ 61,800.00              .
3.         Priority Creditors. The Trustee shall pay allowed priority claims in full unless the creditor agrees otherwise.
           A.          Administrative Claims under 11 U.S.C. § 1326.
                       1.           The Trustee will be paid the percentage fee fixed under 28 U.S.C. § 586(e), not to exceed 10% of all sums
                                    received under the plan.
                       2.           Check one box:
         Debtor(s)’ attorney has chosen to be compensated pursuant to the “no-look” fee under Local Bankruptcy Rule 2016-1(C)(1)(a)
        and (C)(3)(a) and will be paid $ 5,034.00 , balance due of the total fee of $ 5,369.00 concurrently with or prior to the
        payments to remaining creditors.
         Debtor(s)' attorney has chosen to be compensated pursuant to Local Bankruptcy Rule 2016-1(C)(1)(c)(ii) and must submit
        applications for compensation as set forth in the Local Rules.
           B.          Claims under 11 U.S.C. § 507.
                       The following priority creditors will be paid by deferred cash payments pro rata with other priority creditors or in
                       monthly installments as below, except that allowed claims pursuant to 11 U.S.C. § 507(a)(1) will be paid pursuant to
                       3.C below:
Creditor                                      Type of Priority                    Estimated Claim                    Payment and Term
-NONE-


           C.          Claims under 11 U.S.C. § 507(a)(1).
                       The following priority creditors will be paid prior to other priority creditors but concurrently with administrative
                       claims above.
Creditor                                      Type of Priority                    Estimated Claim                    Payment and Term
-NONE-


4.    Secured Creditors: Motions to Value Collateral (“Cramdown”), Collateral being Surrendered, Adequate Protection
Payments, and Payment of certain Secured Claims.
                       A.      Motions to Value Collateral (other than claims protected from “cramdown” by 11 U.S.C. §
                       1322(b)(2) or by the final paragraph of 11 U.S.C. § 1325(a)). Unless a written objection is timely filed with the
                       Court, the Court may grant the debtor(s)’ motion to value collateral as set forth herein.
           This section deals with valuation of certain claims secured by real and/or personal property, other than claims protected from
           “cramdown” by 11 U.S.C. § 1322(b)(2) [real estate which is debtor(s)’ principal residence] or by the final paragraph of 11
           U.S.C. § 1325(a) [motor vehicles purchased within 910 days or any other thing of value purchased within 1 year before filing
           bankruptcy], in which the replacement value is asserted to be less than the amount owing on the debt. Such debts will be
           treated as secured claims only to the extent of the replacement value of the collateral. That value will be paid with
           interest as provided in sub-section D of this section. You must refer to section 4(D) below to determine the interest
           rate, monthly payment and estimated term of repayment of any “crammed down” loan. The deficiency balance owed
           on such a loan will be treated as an unsecured claim to be paid only to the extent provided in section 5 of the Plan.
           The following secured claims are to be “crammed down” to the following values:

Creditor                                 Collateral                        Purchase Date            Est. Debt Bal.             Replacement Value
-NONE-


           B.          Real or Personal Property to be Surrendered.
           Upon confirmation of the Plan, or before, the debtor(s) will surrender his/her/their interest in the collateral securing the
           claims of the following creditors in satisfaction of the secured portion of such creditors’ allowed claims. To the extent that
           the collateral does not satisfy the claim, any timely filed deficiency claim to which the creditor is entitled may be paid as a
           non-priority unsecured claim. Confirmation of the Plan shall terminate the automatic stay under §§ 362(a) and 1301(a) as to
           the interest of the debtor(s), any co-debtor(s) and the estate in the collateral.
Creditor                                      Collateral Description              Estimated Value                    Estimated Total Claim
-NONE-
                                                                               Page 2

     Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
         Case 19-32088-KRH                          Doc 10           Filed 04/25/19 Entered 04/25/19 17:46:33                    Desc Main
                                                                    Document      Page 3 of 14

           C.          Adequate Protection Payments.
           The debtor(s) propose to make adequate protection payments required by 11 U.S.C. § 1326(a) or otherwise upon claims
           secured by personal property, until the commencement of payments provided for in sections 4(D) and/or 7(B) of the Plan, as
           follows:
Creditor                                     Collateral                               Adeq. Protection Monthly Payment     To Be Paid By
Lendmark Financial Services 2006 Chrysler 300 200,000                                 35.00
                            miles
           Any adequate protection payment upon an unexpired lease of personal property assumed by the debtor(s) pursuant to section
           7(B) of the Plan shall be made by the debtor(s) as required by 11 U.S.C. § 1326(a)(1)(B) (payments coming due after the
           order for relief).
           D.          Payment of Secured Claims on Property Being Retained (except those loans provided for in section 6 of the
                       Plan):
           This section deals with payment of debts secured by real and/or personal property [including short term obligations,
           judgments, tax liens and other secured debts]. After confirmation of the Plan, the Trustee will pay to the holder of each
           allowed secured claim, which will be either the balance owed on the indebtedness or, where applicable, the collateral’s
           replacement value as specified in sub-section A of this section, whichever is less, with interest at the rate provided below,
           the monthly payment specified below until the amount of the secured claim has been paid in full. Upon confirmation of the
           Plan, the valuation specified in sub-section A and interest rate shown below will be binding unless a timely written
           objection to confirmation is filed with and sustained by the Court.
Creditor                                 Collateral                                  Approx. Bal. of Debt or   Interest Rate   Monthly Payment &
                                                                                     "Crammed Down" Value                      Est. Term
Lendmark Financial                       2006 Chrysler 300 200,000                   10,117.00                 6.25%           Prorata
Services                                 miles                                                                                 13months
           E.          Other Debts.
           Debts which are (i) mortgage loans secured by real estate which is the debtor(s)’ principal residence, or (ii) other long term
           obligations, whether secured or unsecured, to be continued upon the existing contract terms with any existing default in
           payments to be cured pursuant to 11 U.S.C. § 1322(b)(5), are provided for in section 6 of the Plan.
5.         Unsecured Claims.
           A.          Not separately classified. Allowed non-priority unsecured claims shall be paid pro rata from any distribution
                       remaining after disbursement to allowed secured and priority claims. Estimated distribution is
                       approximately 59.57% %. The dividend percentage may vary depending on actual claims filed. If this case were
                       liquidated under Chapter 7, the debtor(s) estimate that unsecured creditors would receive a dividend of
                       approximately 59.57% %.
           B.          Separately classified unsecured claims.
Creditor                                            Basis for Classification                           Treatment
-NONE-
6.       Mortgage Loans Secured by Real Property Constituting the Debtor(s)’ Principal Residence; Other Long Term
Payment Obligations, whether secured or unsecured, to be continued upon existing contract terms; Curing of any existing
default under 11 U.S.C. § 1322(b)(5).
                       A.        Debtor(s) to make regular contract payments; arrears, if any, to be paid by Trustee. The creditors
                       listed below will be paid by the debtor(s) pursuant to the contract without modification, except that arrearages, if
                       any, will be paid by the Trustee either pro rata with other secured claims or on a fixed monthly basis as indicated
                       below, without interest unless an interest rate is designated below for interest to be paid on the arrearage claim and
                       such interest is provided for in the loan agreement. A default on the regular contract payments on the debtor(s)
                       principal residence is a default under the terms of the plan.
Creditor                                 Collateral                       Regular         Estimated    Arrearage     Estimated Cure       Monthly
                                                                          Contract        Arrearage    Interest Rate Period               Arrearage
                                                                          Payment                                                         Payment
Arthur G. White,                         3101 Able Place                  0.00            0.00         0%              0months
ex-husband                               Chesterfield, VA
                                         23832

                                                                                     Page 3

     Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
         Case 19-32088-KRH                          Doc 10           Filed 04/25/19 Entered 04/25/19 17:46:33                        Desc Main
                                                                    Document      Page 4 of 14
Creditor                                 Collateral                       Regular           Estimated     Arrearage     Estimated Cure        Monthly
                                                                          Contract          Arrearage     Interest Rate Period                Arrearage
                                                                          Payment                                                             Payment
Ocwen Loan Servicing                     3101 Able Place                  751.69            0.00          0%              0months
                                         Chesterfield, VA
                                         23832
           B.          Trustee to make contract payments and cure arrears, if any. The Trustee shall pay the creditors listed below the
                       regular contract monthly payments that come due during the period of this Plan, and pre-petition arrearages on such
                       debts shall be cured by the Trustee either pro rata with other secured claims or with monthly payments as set forth
                       below.
Creditor                             Collateral                              Regular Contract      Estimated         Interest Rate Monthly Payment on
                                                                             Payment               Arrearage         on            Arrearage & Est. Term
                                                                                                                     Arrearage
-NONE-


           C.          Restructured Mortgage Loans to be paid fully during term of Plan. Any mortgage loan against real estate
                       constituting the debtor(s)’ principal residence upon which the last scheduled contract payment is due before the final
                       payment under the Plan is due shall be paid by the Trustee during the term of the Plan as permitted by 11 U.S.C. §
                       1322(c)(2) with interest at the rate specified below as follows:
Creditor                                     Collateral                              Interest Rate Estimated Claim           Monthly Payment & Term
-NONE-


7.       Unexpired Leases and Executory Contracts. The debtor(s) move for assumption or rejection of the executory contracts,
leases and/or timeshare agreements listed below.
                       A.       Executory contracts and unexpired leases to be rejected. The debtor(s) reject the following executory
                       contracts:
Creditor                                              Type of Contract
-NONE-

           B.          Executory contracts and unexpired leases to be assumed. The debtor(s) assume the following executory
                       contracts. The debtor(s) agree to abide by all terms of the agreement. The Trustee will pay the pre-petition
                       arrearages, if any, through payments made pro rata with other priority claims or on a fixed monthly basis as
                       indicated below.

Creditor                                     Type of Contract                      Arrearage              Monthly Payment for Estimated Cure Period
                                                                                                          Arrears
-NONE-
8.         Liens Which Debtor(s) Seek to Avoid.
           A.          The debtor(s) move to avoid liens pursuant to 11 U.S.C. § 522(f). The debtor(s) move to avoid the following
                       judicial liens and non-possessory, non-purchase money liens that impair the debtor(s)’ exemptions. Unless a
                       written objection is timely filed with the Court, the Court may grant the debtor(s)’ motion and cancel the
                       creditor’s lien. If an objection is filed, the Court will hear evidence and rule on the motion at the confirmation
                       hearing.
Creditor                                     Collateral                            Exemption Basis        Exemption Amount        Value of Collateral
-NONE-


           B.          Avoidance of security interests or liens on grounds other than 11 U.S.C. § 522(f). The debtor(s) have filed or
                       will file and serve separate adversary proceedings to avoid the following liens or security interests. The creditor
                       should review the notice or summons accompanying such pleadings as to the requirements for opposing such
                       relief. The listing here is for information purposes only.
Creditor                                     Type of Lien                       Description of Collateral               Basis for Avoidance
-NONE-
9.         Treatment and Payment of Claims.
                                                                                       Page 4

     Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
          Case 19-32088-KRH                          Doc 10           Filed 04/25/19 Entered 04/25/19 17:46:33           Desc Main
                                                                     Document      Page 5 of 14
      •     All creditors must timely file a proof of claim to receive any payment from the Trustee.
      •     If a claim is scheduled as unsecured and the creditor files a claim alleging the claim is secured but does not timely object to
            confirmation of the Plan, the creditor may be treated as unsecured for purposes of distribution under the Plan. This paragraph
            does not limit the right of the creditor to enforce its lien, to the extent not avoided or provided for in this case, after the
            debtor(s) receive a discharge.
      •     If a claim is listed in the Plan as secured and the creditor files a proof of claim alleging the claim is unsecured, the creditor
            will be treated as unsecured for purposes of distribution under the Plan.
      •     The Trustee may adjust the monthly disbursement amount as needed to pay an allowed secured claim in full.
      •     If relief from the automatic stay is ordered as to any item of collateral listed in the plan, then, unless otherwise ordered by the
            court, all payments as to that collateral will cease, and all secured claims based on that collateral will no longer be treated by
            the plan.
      •     Unless otherwise ordered by the Court, the amount of the creditor’s total claim listed on the proof of claim controls over any
            contrary amounts listed in the plan.
10.         Vesting of Property of the Estate. Property of the estate shall revest in the debtor(s) upon confirmation of the Plan.
            Notwithstanding such vesting, the debtor(s) may not transfer, sell, refinance, encumber real property or enter into a mortgage
            loan modification without approval of the Court after notice to the Trustee, any creditor who has filed a request for notice and
            other creditors to the extent required by the Local Rules of this Court.
11.         Incurrence of indebtedness. The debtor(s) shall not voluntarily incur additional indebtedness exceeding the cumulative total
            of $5,000 principal amount during the term of this Plan, whether unsecured or secured, except upon approval of the Court
            after notice to the Trustee, any creditor who has filed a request for notice, and other creditors to the extent required by the
            Local Rules of this Court.
12.         Nonstandard Plan Provisions
                None. If "None" is checked, the rest of Part 12 need not be completed or reproduced.
            Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a
            provision not otherwise included in the Official Form or deviating from it. Nonstandard provisions set out elsewhere
            in this plan are ineffective.
The following plan provisions will be effective only if there is a check in the box “Included” in § 1.C.
12-1. Secured Creditors or lessors to whom the debtor is making direct post-petition installment payments outside of the
Plan shall continue to mail to debtor customary monthly billing statements and payment vouchers and may communicate
directly with the debtor regarding any aspect of such post-petition direct payments; doing so shall not be considered a
violation of the Automatic Stay of Bankruptcy or of any other provision of bankruptcy law.

12-2. Mortgage lenders are hereby authorized to engage in loan modification negotiations with debtor(s) and to communicate
by any means directly with debtor(s), and receive, deliver and execute any documents pertaining to such modifications
without further authorization from counsel; doing so shall not be considered a violation of the Automatic Stay of Bankruptcy
or of any other provision of bankruptcy law

12-3. In the event that a claim is listed in the plan inaccurately, the Debtor's plan proposes to pay the actual amount per the
proof of claim.



Dated:        April 18, 2019

/s/ Sherry C. White                                                                                 /s/ Pia J. North
Sherry C. White                                                                                     Pia J. North 29672
Debtor                                                                                              Debtor's Attorney
            By filing this document, the Attorney for Debtor(s) or Debtor(s) themselves, if not represented by an attorney, also
            certify(ies) that the wording and order of the provisions in this Chapter 13 plan are identical to those contained in the Local
            Form Plan, other than any nonstandard provisions included in Part 12.
Exhibits:               Copy of Debtor(s)’ Budget (Schedules I and J); Matrix of Parties Served with Plan


                                                                           Certificate of Service
I certify that on April 25, 2019 , I mailed a copy of the foregoing to the creditors and parties in interest on the attached Service List.
                                                                                    Page 5

      Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                    Best Case Bankruptcy
        Case 19-32088-KRH                          Doc 10           Filed 04/25/19 Entered 04/25/19 17:46:33           Desc Main
                                                                   Document      Page 6 of 14


                                                                                        /s/ Pia J. North
                                                                                        Pia J. North 29672
                                                                                        Signature

                                                                                        5913 Harbour Park Drive
                                                                                        Midlothian, VA 23112
                                                                                        Address

                                                                                        (804) 739-3700
                                                                                        Telephone No.

                                                CERTIFICATE OF SERVICE PURSUANT TO RULE 7004
I hereby certify that on              true copies of the forgoing Chapter 13 Plan and Related Motions were served upon the following
creditor(s):
   by first class mail in conformity with the requirements of Rule 7004(b), Fed.R.Bankr.P.; or
   by certified mail in conformity with the requirements of Rule 7004(h), Fed.R.Bankr.P

                                                                                        /s/ Pia J. North
                                                                                        Pia J. North 29672




                                                                              Page 6

    Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                     Best Case Bankruptcy
             Case 19-32088-KRH                    Doc 10    Filed 04/25/19 Entered 04/25/19 17:46:33                                Desc Main
                                                           Document      Page 7 of 14


Fill in this information to identify your case:

Debtor 1                      Sherry C. White

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the:       EASTERN DISTRICT OF VIRGINIA

Case number               19-32088                                                                      Check if this is:
(If known)
                                                                                                            An amended filing
                                                                                                            A supplement showing postpetition chapter
                                                                                                            13 income as of the following date:

Official Form 106I                                                                                          MM / DD/ YYYY
Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                    Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                    Employed
       attach a separate page with           Employment status*
                                                                      Not employed                                Not employed
       information about additional
       employers.
                                             Occupation            Adminstrator
       Include part-time, seasonal, or
       self-employed work.                                         United Network for Organ
                                             Employer's name       Sharing
       Occupation may include student
       or homemaker, if it applies.          Employer's address
                                                                   700 N 4th Street
                                                                   Richmond, VA 23219

                                             How long employed there?         1999
                                                                              *See Attachment for Additional Employment Information

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1          For Debtor 2 or
                                                                                                                            non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $         4,251.58        $             N/A

3.     Estimate and list monthly overtime pay.                                              3.   +$              0.00       +$            N/A

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $      4,251.58               $      N/A




Official Form 106I                                                      Schedule I: Your Income                                                 page 1
           Case 19-32088-KRH               Doc 10        Filed 04/25/19 Entered 04/25/19 17:46:33                                Desc Main
                                                        Document      Page 8 of 14

Debtor 1    Sherry C. White                                                                      Case number (if known)    19-32088


                                                                                                     For Debtor 1          For Debtor 2 or
                                                                                                                           non-filing spouse
     Copy line 4 here                                                                     4.         $      4,251.58       $             N/A

5.   List all payroll deductions:
     5a.     Tax, Medicare, and Social Security deductions                                5a.        $        926.10   $                   N/A
     5b.     Mandatory contributions for retirement plans                                 5b.        $          0.00   $                   N/A
     5c.     Voluntary contributions for retirement plans                                 5c.        $        254.50   $                   N/A
     5d.     Required repayments of retirement fund loans                                 5d.        $        381.06   $                   N/A
     5e.     Insurance                                                                    5e.        $        114.00   $                   N/A
     5f.     Domestic support obligations                                                 5f.        $          0.00   $                   N/A
     5g.     Union dues                                                                   5g.        $          0.00   $                   N/A
     5h.     Other deductions. Specify: Aflac                                             5h.+       $         49.00 + $                   N/A
             Supplemental Disability                                                                 $         39.00   $                   N/A
             Supplemental Life                                                                       $         31.76   $                   N/A
6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $          1,795.42       $               N/A
7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $          2,456.16       $               N/A
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                           8a.        $              0.00   $               N/A
     8b. Interest and dividends                                                           8b.        $              0.00   $               N/A
     8c. Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                          8c.        $              0.00   $               N/A
     8d. Unemployment compensation                                                        8d.        $              0.00   $               N/A
     8e. Social Security                                                                  8e.        $              0.00   $               N/A
     8f.    Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                      8f.        $              0.00   $               N/A
     8g. Pension or retirement income                                                     8g.        $              0.00   $               N/A
                                         Amortized tax refund - Fed $1,260
     8h.     Other monthly income. Specify:
                                         & Owed VA                                        8h.+ $              105.00 + $                   N/A
             Saxon Shoes Part-time Job - Gross $527.06                                         $              459.20   $                   N/A
             Anticpated additional income from part-time job                                   $              400.00   $                   N/A

9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $            964.20       $               N/A

10. Calculate monthly income. Add line 7 + line 9.                                    10. $              3,420.36 + $           N/A = $          3,420.36
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                 0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                      12.   $         3,420.36
                                                                                                                                       Combined
                                                                                                                                       monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain: See Schedule J




Official Form 106I                                                     Schedule I: Your Income                                                    page 2
           Case 19-32088-KRH         Doc 10    Filed 04/25/19 Entered 04/25/19 17:46:33                   Desc Main
                                              Document      Page 9 of 14

Debtor 1    Sherry C. White                                                Case number (if known)   19-32088


                                                 Official Form B 6I
                                 Attachment for Additional Employment Information

Debtor
Occupation              Sales Associate
Name of Employer        Saxons
How long employed       1998
Address of Employer




Official Form 106I                                    Schedule I: Your Income                                     page 3
       Case 19-32088-KRH                      Doc 10        Filed 04/25/19 Entered 04/25/19 17:46:33                                  Desc Main
                                                           Document     Page 10 of 14


Fill in this information to identify your case:

Debtor 1                 Sherry C. White                                                                   Check if this is:
                                                                                                               An amended filing
Debtor 2                                                                                                       A supplement showing postpetition chapter
(Spouse, if filing)                                                                                            13 expenses as of the following date:

United States Bankruptcy Court for the:   EASTERN DISTRICT OF VIRGINIA                                               MM / DD / YYYY

Case number           19-32088
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                               12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?
                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.   Fill out this information for   Dependent’s relationship to          Dependent’s    Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age            live with you?

      Do not state the                                                                                                                      No
      dependents names.                                                                                                                     Yes
                                                                                                                                            No
                                                                                                                                            Yes
                                                                                                                                            No
                                                                                                                                            Yes
                                                                                                                                            No
                                                                                                                                            Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                       Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                             751.69

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                             0.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                             0.00
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                           100.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                             0.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                             0.00




Official Form 106J                                                   Schedule J: Your Expenses                                                          page 1
       Case 19-32088-KRH                      Doc 10        Filed 04/25/19 Entered 04/25/19 17:46:33                                        Desc Main
                                                           Document     Page 11 of 14

Debtor 1     Sherry C. White                                                                           Case number (if known)      19-32088

6.    Utilities:
      6a. Electricity, heat, natural gas                                                                     6a.   $                               125.00
      6b. Water, sewer, garbage collection                                                                   6b.   $                                80.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                                     6c.   $                               224.00
      6d. Other. Specify: Security                                                                           6d.   $                                30.00
7.    Food and housekeeping supplies                                                                          7.   $                               369.00
8.    Childcare and children’s education costs                                                                8.   $                                 0.00
9.    Clothing, laundry, and dry cleaning                                                                     9.   $                                89.00
10.   Personal care products and services                                                                    10.   $                                60.00
11.   Medical and dental expenses                                                                            11.   $                                30.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                                           12. $                                 151.55
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                                     13. $                                  60.00
14.   Charitable contributions and religious donations                                                       14. $                                  50.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                                  15a.    $                                 0.00
      15b. Health insurance                                                                                15b.    $                                 0.00
      15c. Vehicle insurance                                                                               15c.    $                                63.00
      15d. Other insurance. Specify:                                                                       15d.    $                                 0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify: Personal Property Tax $100                                                                    16. $                                    8.33
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                                      17a.    $                                 0.00
      17b. Car payments for Vehicle 2                                                                      17b.    $                                 0.00
      17c. Other. Specify: Misc. Expenses                                                                  17c.    $                                50.00
      17d. Other. Specify: Tolls                                                                           17d.    $                                35.00
             Vehicle upkeep 2006                                                                                   $                               113.79
18. Your payments of alimony, maintenance, and support that you did not report as
    deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                      0.00
19. Other payments you make to support others who do not live with you.                         $                                                     0.00
    Specify:                                                                               19.
20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
    20a. Mortgages on other property                                                     20a. $                                                       0.00
    20b. Real estate taxes                                                               20b. $                                                       0.00
    20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                       0.00
    20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                       0.00
    20e. Homeowner’s association or condominium dues                                     20e. $                                                       0.00
21. Other: Specify:                                                                        21. +$                                                     0.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                       $                     2,390.36
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                               $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                  $                     2,390.36
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                               3,420.36
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              2,390.36

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                              1,030.00

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here: The Debtor anticipates the following changes to income or expenses:
                          Debtor will work additional hours at her part-time job. She anticipates that the additional take home pay
                          will be approximately $400/month.




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
         Case 19-32088-KRH
TransUnion                      Doc 10Avant
                                          Filed 04/25/19 Entered 04/25/19 17:46:33   DescCrew
                                                                          Comenity bank/J Main
P.O. Box 2000                          Document
                                      222              Page
                                           N. Lasalle Suite 17012 of 14   Po Box 182789
Chester, PA 19022                     Chicago, IL 60601                  Columbus, OH 43218

      }
      b
      k
      1
      {
      C
      r
      e
      d
      i
      t
      o
      A
      s
      M
      a
      x




Certegy Check Services, Inc.          Avant                              Comenity bank/J Crew
11601 Roosevelt Blvd.                 Attn: Bankruptcy                   Attn: Bankruptcy
Saint Petersburg, FL 33716            Po Box 9183380                     Po Box 182125
                                      Chicago, IL 60691                  Columbus, OH 43218


ChexSystems                           Capital One                        Comenity Bank/Talbots
Attn: Consumer Relations              15000 Capital One Dr               Po Box 182789
7805 Hudson Rd., Suite 100            Richmond, VA 23238                 Columbus, OH 43218
Saint Paul, MN 55125


Experian                              Capital One                        Comenity Bank/Talbots
Dispute Department                    Attn: Bankruptcy                   Attn: Bankruptcy
P.O. Box 4500                         Po Box 30285                       Po Box 182125
Allen, TX 75013                       Salt Lake City, UT 84130           Columbus, OH 43218


Equifax Information Services          Chase Card Services                Comenity Bank/Victoria Secret
PO Box 740241                         Po Box 15298                       Po Box 182789
Atlanta, GA 30374                     Wilmington, DE 19850               Columbus, OH 43218




TransUnion Consumer Relations         Chase Card Services                Comenity Bank/Victoria Secret
2 Baldwin Place                       Attn: Bankruptcy                   Attn: Bankruptcy
PO Box 1000                           Po Box 15298                       Po Box 182125
Chester, PA 19022                     Wilmington, DE 19850               Columbus, OH 43218


Weimark Credit Information            CitiFinancial                      Comenity Bank/Wayfair
PO Box 994                            Po Box 6217                        Po Box 182789
Brick, NJ 08723                       Sioux Falls, SD 57117              Columbus, OH 43218




Affirm Inc                            CitiFinancial                      Comenity Bank/Wayfair
650 California St Fl 12               Attn: Bankruptcy                   Attn: Bankruptcy Dept
San Francisco, CA 94108               605 Munn Rd                        Po Box 182125
                                      Fort Mill, SC 29715                Columbus, OH 43218


Affirm Inc                            Comenity Bank/Ann Taylor           Continental Finance Company
Affirm Incorporated                   Po Box 182273                      Pob 8099
Po Box 720                            Columbus, OH 43218                 Newark, DE 19714
San Francisco, CA 94104


Arthur G. White, ex-husband           Comenity Bank/Ann Taylor           Continental Finance Company
                                      Attn: Bankruptcy Dept              Attn: Bankruptcy
                                      Po Box 182125                      Po Box 8099
                                      Columbus, OH 43218                 Newark, DE 19714
         Case
Credit First    19-32088-KRH
             National Association   Doc 10FirstFiled 04/25/19
                                                 Savings         Entered 04/25/19 17:46:33
                                                         Bank/Blaze               Lendup CardDesc  Main
                                                                                              Services
6275 Eastland Rd                           Document
                                          5501             Page
                                                 S Broadband  Ln 13 of 14         225 Bush St
Brookpark, OH 44142                       Sioux Falls, SD 57108                 San Francisco, CA 94104




Credit First National Association         First Savings Bank/Blaze              Lendup Card Services
Attn: Bankruptcy                          Attn: Bankruptcy                      Attn: Bankruptcy Dept
Po Box 81315                              Po Box 5096                           237 Kearny St #197
Cleveland, OH 44181                       Sioux Falls, SD 57117                 San Francisco, CA 94108


Credit One Bank                           Fortivaloan                           Marcus by Goldman Sachs
Po Box 98875                              5 Concourse Pkwy                      Po Box 45400
Las Vegas, NV 89193                       Atlanta, GA 30328                     Salt Lake City, UT 84145




Credit One Bank                           Fortivaloan                           Marcus by Goldman Sachs
Attn: Bankruptcy Department               Attn: Bankruptcy Department           Attn: Bankruptcy
Po Box 98873                              5 Concourse Parkway, Suite 300        Po Box 45400
Las Vegas, NV 89193                       Atlanta, GA 30328                     Salt Lake City, UT 84145


Dept Store National Bank/Macys            Genesis Bc/celtic Bank                Mariner Finance
Po Box 8218                               Po Box 4499                           13102 Midlothian Turnpike
Mason, OH 45040                           Beaverton, OR 97076                   Midlothian, VA 23113




Deptartment Store National Bank/Macy's    Genesis Bc/celtic Bank                Mariner Finance
Attn: Bankruptcy                          Attn: Bankruptcy                      Attn: Bankruptcy
9111 Duke Boulevard                       268 South State Street Ste 300        8211 Town Center Drive
Mason, OH 45040                           Salt Lake City, UT 84111              Nottingham, MD 21236


Dillards Card Srvs/Wells Fargo            LendingClub                           Merrick Bank/CardWorks
Po Box 14517                              71 Stevenson                          Po Box 9201
Des Moines, IA 50306                      San Francisco, CA 94105               Old Bethpage, NY 11804




Dillards Card Srvs/Wells Fargo Bank Na LendingClub                              Merrick Bank/CardWorks
Po Box 10347                           Attn: Bankruptcy                         Attn: Bankruptcy
Des Moines, IA 50306                   71 Stevenson St, Ste 1000                Po Box 9201
                                       San Francisco, CA 94105                  Old Bethpage, NY 11804


First Premier Bank                        Lendmark Financial Services           Mobiloans, LLC
601 S Minnesota Ave                       2118 Usher St Nw                      Po Box 1409
Sioux Falls, SD 57104                     Covington, GA 30014                   Marksville, LA 71351




First Premier Bank                        Lendmark Financial Services           Mobiloans, LLC
Attn: Bankruptcy                          1735 North Brown Road                 Attn: Bankruptcy
Po Box 5524                               Suite 300                             Po Box 1409
Sioux Falls, SD 57117                     Lawrenceville, GA 30043               Marksville, LA 71351
NetCreditCase 19-32088-KRH         Doc 10Synchrony
                                             Filed 04/25/19
                                                    Bank      Entered 04/25/19 17:46:33   Desc Main
200 W Jackson Blvd Ste 2                  Document
                                         Attn: Bankruptcy Page 14 of 14
Chicago, IL 60606                        Po Box 965060
                                         Orlando, FL 32896


NetCredit                                Synchrony Bank/Gap
175 W. Jackson Blvd., Suite 1000         Po Box 965005
Chicago, IL 60604                        Orlando, FL 32896




Nordstrom FSB                            Synchrony Bank/Gap
13531 E Caley Ave                        Attn: Bankruptcy Dept
Englewood, CO 80111                      Po Box 965060
                                         Orlando, FL 32896


Nordstrom FSB                            Synchrony Bank/TJX
Attn: Bankruptcy                         Po Box 965015
Po Box 6555                              Orlando, FL 32896
Englewood, CO 80155


Ocwen Loan Servicing                     Synchrony Bank/TJX
1661 Worthington Rd                      Attn: Bankruptcy Dept
West Palm Beach, FL 33409                Po Box 965060
                                         Orlando, FL 32896


Ocwen Loan Servicing                     Synchrony Bank/Walmart
Attn: Research/Bankruptcy                Po Box 965024
1661 Worthington Rd Ste 100              Orlando, FL 32896
West Palm Beach, FL 33409


Renay M. Fariss, Esquire                 Synchrony Bank/Walmart
P. O. Box 2079                           Attn: Bankruptcy
Chesterfield, VA 23832                   Po Box 965060
                                         Orlando, FL 32896


Syncb/PLCC
Po Box 965024
Orlando, FL 32896




Syncb/PLCC
Attn: Bankruptcy
Po Box 965060
Orlando, FL 32896


Synchrony Bank
Po Box 965028
Orlando, FL 32896
